Name: 98/407/EC: Commission Decision of 16 June 1998 concerning certain protective measures with regard to bivalve molluscs and fishery products originating or proceeding from Turkey and repealing Decision 97/806/EC (notified under document number C(1998) 1620) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  international trade;  Europe
 Date Published: 1998-06-24

 Avis juridique important|31998D040798/407/EC: Commission Decision of 16 June 1998 concerning certain protective measures with regard to bivalve molluscs and fishery products originating or proceeding from Turkey and repealing Decision 97/806/EC (notified under document number C(1998) 1620) (Text with EEA relevance) Official Journal L 180 , 24/06/1998 P. 0015 - 0016COMMISSION DECISION of 16 June 1998 concerning certain protective measures with regard to bivalve molluscs and fishery products originating or proceeding from Turkey and repealing Decision 97/806/EC (notified under document number C(1998) 1620) (Text with EEA relevance) (98/407/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19 thereof,Whereas Community inspections in Turkey have shown that there are deficiencies with regard to infrastructure and hygiene in fishery and bivalve mollusc establishments and that there are insuffcient guarantees about the efficiency of the controls carried out by the competent authorities; whereas there is a potential risk for public health with regard to the production and processing of bivalve molluscs in this country;Whereas all bivalve molluscs in any form and all fishery products in fresh form originating or proceeding from Turkey must not therefore be further allowed entry into the Community;Whereas, as a temporary measure, imports of processed or frozen fishery products could be authorised until 30 September 1998;Whereas the processed and the frozen fishery products originating or proceeding from Turkey must therefore, upon presentation for importation at the Community border inspection posts, be sampled in order to demonstrate that they do not present a hazard to human health;Whereas the importation of fishery products and bivalve molluscs from the establishment Dardanel Onentas Gida Sanayias (Code No 181) was already banned by Commission Decision 97/806/EC (3); whereas this establishment was subsequently visited by a Community inspection team which concluded that certain parts of the establishment, and in particular the cannery section, comply with the sanitary requirements of Council Directives 91/492/EEC (4) and 91/493/EEC (5);Whereas it is necessary to repeal Commission Decision 97/806/EC of 26 November 1997 concerning certain measures with regard to certain fishery products originating in Turkey because these measures are included in the scope of the present Decision;Whereas the review of this Decision must depend on the guarantees offered by Turkey's competent authority and on the results of the test carried out by Member States when importing products from Turkey;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 This Decision shall apply to bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products originating or proceeding from Turkey.Article 2 Member States shall ban1. imports of bivalve molluscs, echinoderms, tunicates, and marine gastropods in all formsand2. imports of fresh fishery productsoriginating in or coming from Turkey.Article 3 Member States shall, using appropriate sampling plans and detection methods, subject each consignment of frozen or processed fishery products originating or proceeding from Turkey to a microbiological test in order to ensure that the products concerned do not present a hazard to human health. This test must be carried out, in particular, with a view to detecting the presence of Salmonellae, Vibrio cholerae and parahaemolitycus, as well as Clostridium sp in canned fishery products as indicator of bad heat treatment.Article 4 Member States shall not authorise the importation into their territory or the consignment to another Member State of the products referred to in Article 1 unless the results of the checks referred in Article 3 are favourable.Article 5 All expenditure incurred by the application of this Decision shall be chargeable to the consignor, the consignee or their agent.Article 6 Decision 97/806/EC is repealed.Article 7 The Member States shall amend the measures they apply in respect of imports from Turkey to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 8 This Decision will be reviewed before 30 September 1998 on the grounds of the guarantees received from Turkey.Article 9 This Decision is addressed to the Member StatesDone at Brussels, 16 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 373, 31. 12. 1990, p. 1.(2) OJ L 162, 1. 7. 1996, p. 1.(3) OJ L 330, 2. 12. 1997, p. 21.(4) OJ L 268, 24. 9. 1991, p. 1.(5) OJ L 268, 24. 9. 1991, p. 15.